Citation Nr: 1000254	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as due to cold injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's back 
disorder is related to his active military service. 


CONCLUSION OF LAW

A back disorder was incurred in active military service.  38  
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the Veteran served on active duty from April 
1951 to March 1953.  He is seeking service connection for a 
back disorder, which he contends was caused by injuries he 
experienced while serving in Korea.  The Veteran's Department 
of Defense Form 214 ( Form DD 214) indicates that he was 
awarded the Korean Service Medal with 2 Bronze Service Stars, 
the United Nations Service Medal, the Combat Infantry Badge, 
and 1 Overseas Bar.  The Veteran's service treatment records 
are negative for any complaints, diagnoses, or treatments for 
a back disorder.  

Post-service, an August 2008 VA treatment record indicated 
that the Veteran was followed for multiple concerns including 
low back pain, and that he had arthritis and spinal stenosis 
with sciatica requiring back surgery and spinal injections to 
treat his pain.  It was noted that his symptoms had improved, 
but he continued to have significant pain and limitation of 
activities due to back pain.  It was also noted that the 
Veteran reported that his back symptoms began during his 
service in Korea, when he was exposed to cold weather and had 
to sleep many nights out in the cold weather in a bunker, 
with wires strung together to make a cot.  It was further 
noted that these circumstances put significant strain on the 
Veteran's back causing possible injury.  The VA doctor opined 
that "it is as likely as not that this hardship caused some 
initial back injury which has progressed with time."

In September 2008, the Veteran underwent a VA examination in 
connection with his claim for service connection.  It was 
indicated that the claims file and medical records were 
reviewed.  It was noted that the Veteran's medical history 
included coronary artery disease, peripheral vascular 
disease, and venous insufficiency.  The Veteran reported that 
residuals of a cold injury he experienced in Korea resulted 
in lower back pain that had increased in severity over the 
past couple of years, and that limited his ability to walk 
further than three blocks.  The Veteran further reported that 
while in Korea, he slept on wire bunks during the winter for 
six months, and that subsequently, he began experiencing low 
back pain.  With respect to the wire bunks, the Veteran 
explained that his bunk consisted of wires stretched across 
pipes, and that there was no heat in the tents, and no 
support for his lower back.  With respect to his symptoms, 
the Veteran reported that he currently was experiencing 
constant low back pain.  The Veteran further reported that he 
underwent an L4-L5 laminectomy in February 2008, and that 
since the surgery, he had experienced worsening of his mid 
low back pain, as well as constant bilateral leg radicular 
symptoms, but that his right radicular pain improved after 
surgery.  

With respect to the Veteran's medical history, the examiner 
documented that there was no history of hospitalization or 
surgery, no history of trauma, and no history of neoplasm.  
With respect to the conditions at the time of the cold 
injury, it was reported that the ambient temperature was ten 
degrees below to ten degrees above, the weather was wet and 
mainly snowy, the length of exposure was weeks, the location 
at the time of the cold injury was tents in Korea, the 
activity at the time of exposure was combat, the affected 
body parts was the low back, signs and symptoms of acute 
injury included pain and weakness in the low back, and the 
duration of acute symptoms lasted months or longer.  It was 
further reported that there was no medical or surgical 
treatment administered at the time of acute injury, that the 
Veteran returned to duty after sustaining the injury, there 
was no history of other cold injury, amputations related to 
the cold injury, other tissue loss, Reynaud's phenomenon, or 
hyperhidrosis of affected parts.  

With respect to the Veteran's symptoms, it was reported that 
constant or near-constant sharp, severe pain in the low back 
was present, and was exacerbated by walking.  It was further 
noted that there was no cold sensitivity in the affected 
area, no cold-injured areas with tingling, swelling, or 
muscle cramps after use, but there was moderate weakness in 
the right and left legs.  It was also noted that there was no 
history of recurrent fungal infections, numbness, abnormal 
color, cold-injured areas with breakdown or ulceration, cold-
injured areas with arthritis or stiffness in joints, nail 
abnormalities, change in skin thickness of affected areas, or 
a history of sleep disturbance due to symptoms.  

Upon physical examination, gait, carriage, and posture 
findings were all normal.  With respect to skin findings, it 
was reported that there was hyperpigmentation of both lower 
extremities due to venous insufficiency, with normal skin 
temperature, poor capillary refill with dusky coloration of 
feet, normal skin texture, no other abnormalities of the skin 
of the lower extremities, and normal upper extremity skin.  
Upon detailed reflex examination, with 0 equaling absent, 1+ 
equaling hypoactive, 2+ equaling normal, 3+ equaling 
hyperactive, without clonus, and 4+ equaling hyperactive, 
with clonus, the left and right biceps were rated 2+, the 
left and right triceps were rated 2+, the left and right 
brachioradialis were rated 2+, the left and right finger jerk 
were rated 2+, the left and right abdominal were rated 2+, 
the left knee jerk was rated 2+, the right knee jerk was 
rated 1+, the left ankle jerk was rated 2+, the right ankle 
jerk was rated 0, and left and right plantar flexion was 
rated as normal.  Sensory function examination revealed 
normal bilateral upper extremities.  With respect to the 
bilateral lower extremity, vibration was normal, and light 
touch, pain sensation, and position sense were decreased.  
Muscle function examination revealed normal motor strength of 
the upper extremity, and mild decrease in the lower 
extremities.  With respect to peripheral pulses, the right 
radial pulse was normal, the right dorsalis pedis pulse was 
absent, the right posterior tibial pulse was absent, the left 
radial pulse was normal, the left dorsalis pedis pulse was 
absent, and the posterior tibial pulse was absent. 

Next, it was noted that there was no involvement of the 
joints of either the hands or feet, there was no pain on 
manipulation of the joints in any affected area, there was 
mild edema present in both legs, there was no amputation or 
other tissue loss, no muscle atrophy, no evidence of 
flatfoot, no evidence of hammertoe or claw toe or other toe 
flexion or extension deformity, and the strength of the 
ligament of the affected area was weakened.  


Magnetic resonance imaging of the lumbar spine revealed mild 
facet arthrosis with widely patent central canal neural 
foramina at the L2-L3 level; mild broad-based disk bulge with 
mild facet arthrosis and ligamentum flavum hypertrophy, 
widely patent central canal, and mild bilateral foraminal 
narrowing at the L3-L4 level; status post right partial 
facetectomy with significant epidural enhancement and soft 
tissue enhancement along the surgical track, no evidence of 
discrete collection, mild underlying broad-based disc bulge 
facing the ventral thecal sac, bilateral facet disease, and 
moderate to severe right and mild left foraminal stenosis 
present at the L4-L5 level; and minimal disc bulge with 
bilateral facet and ligamentum flavum hypertrophy with no 
significant central canal or foraminal stenosis at the L5-S1 
level. 

The diagnosis was lumbar spine degenerative disc disease.  It 
was further noted that the diagnosis did not affect the 
Veteran's traveling, feeding, bathing, dressing, toileting, 
or grooming, but severely affected his chores, shopping, and 
exercise, and prevented sports and recreation.  The VA 
examiner ultimately opined that 

[t]he [V]eteran's current condition is 
not a result of residuals of cold injury 
while in the military.  His current 
condition is a result of degenerative 
disc disease which is not a residual of 
cold exposure while in the military. 

A November 2008 VA treatment record indicated that the 
Veteran was treated at a Musculoskeletal Clinic at the 
Minneapolis VA Medical Center for chronic low back pain.  
With respect to his medical history, it was noted that he had 
undergone an L4-L5 laminectomy in February 2008, but 
continued to have significant low back pain.  It was further 
noted that the Veteran also underwent bilateral facet joint 
injections in July 2008 with initial improvement, but his 
pain subsequently returned.  The Veteran reported that his 
back pain began while he was on active military duty in 
Korea, when he had to sleep on wire beds in the frigid cold 
for at least six months.  The VA treatment record concluded 
with an opinion by a VA doctor that "[t]he exact etiology of 
his degenerative disc disease is unclear, but it is as likely 
as not that these conditions have played a role in the 
progression of his disease process."


The Board finds that the evidence of record supports a 
finding of service connection for a back disorder.  There is 
a currently diagnosed back disorder.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Specifically, the 
Veteran has been diagnosed with arthritis and spinal stenosis 
with sciatica, as well as lumbar spine degenerative disc 
disease.  

The Veteran has consistently reported that while on active 
military duty in Korea, he had to sleep on wire cots in a 
tent for at least six months, during cold temperatures.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury).  Moreover, the Veteran served in combat.  See 
38 U.S.C.A. § 1154 (b).  The Veteran's statements that he had 
to sleep on wire cots in a tent for at least six months, 
during cold temperatures is consistent with the circumstances 
and conditions of service.  Id.  Moreover, the Veteran's 
statements that he has experienced back pain since this time 
is competent evidence of continuity of symptomatology.  
38 C.F.R. § 3.306 (2009); See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).

Additionally, the medical evidence of record supports the 
finding of a nexus between an inservice incurrence of an 
injury, and the Veteran's current disability.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Specifically, 
two VA doctors have opined that the Veteran's back disorder 
is related to the conditions of his military service.  First, 
in August 2008, after indicating that the Veteran was being 
treated for back pain, and after reviewing the Veteran's 
medical history and the statements of the Veteran, a VA 
doctor opined that "it is as likely as not that this 
hardship caused some initial back injury which has progressed 
with time."  Additionally, in November 2008, also after 
indicating that the Veteran had been treated for chronic low 
back pain at a VA Medical Center Musculoskeletal Clinic, and 
reviewing the Veteran's medical history and the statements of 
the Veteran, a VA doctor opined that "[t]he exact etiology 
of his degenerative disc disease is unclear, but it is as 
likely as not that these conditions have played a role in the 
progression of his disease process."

While a September 2009 medical opinion provided by a VA 
examiner found that "[h]is current condition is a result of 
degenerative disc disease which is not a residual of cold 
exposure while in the military,"  the VA examiner failed to 
consider whether the Veteran's current back disorder was 
related to any other incident in his military service.  In 
contrast, there are two medical opinions of record by VA 
doctors who both opined that the Veteran's inservice 
experiences, to include having to sleep on a cot made of 
wires in a tent for several months contributed to his current 
degenerative disc disease.  These VA doctors provided 
supporting clinical evidence and rationale, and both were 
based on accurate accounts by the Veteran, whose statements 
are consistent with the circumstances and conditions of his 
military service.  See 38 U.S.C.A. § 1154(b). 

Based on the totality of the evidence, and applying the 
doctrine of reasonable doubt, the Board finds that the 
Veteran's current back disorder is related to his military 
service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a back disorder is 
warranted. 


ORDER

Service connection for a back disorder is granted. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


